UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-0 Name of Registrant: Vanguard Trustees' Equity Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Item 1: Schedule of Investments Vanguard International Value Fund Schedule of Investments As of July 31, 2012 Market Value Shares ($000) Common Stocks (92.9%) 1 Australia (2.3%) Telstra Corp. Ltd. 10,135,853 42,568 BHP Billiton Ltd. 976,535 32,438 Orica Ltd. 879,756 22,879 Westpac Banking Corp. 903,382 21,912 Commonwealth Bank of Australia 335,565 20,203 Belgium (1.1%) Anheuser-Busch InBev NV 845,341 66,886 Brazil (3.0%) Petroleo Brasileiro SA ADR Type A 3,019,767 57,466 Banco do Brasil SA 2,542,800 26,890 Cielo SA 909,077 26,569 Vale SA Class B ADR 1,224,700 22,106 Cia Energetica de Minas Gerais ADR 844,615 16,056 Banco Bradesco SA ADR 907,829 13,926 MRV Engenharia e Participacoes SA 2,193,500 12,042 Vale SA Class B Pfd. ADR 652,458 11,568 Canada (1.8%) Potash Corp. of Saskatchewan Inc. (Toronto Shares) 520,400 23,040 Suncor Energy Inc. 725,006 22,142 Bank of Nova Scotia 412,560 21,536 Canadian National Railway Co. 200,250 17,638 Teck Resources Ltd. Class B 532,211 14,918 Potash Corp. of Saskatchewan Inc. 271,865 12,006 Nexen Inc. 1 — China (4.6%) China Mobile Ltd. 5,233,000 61,064 China Construction Bank Corp. 57,227,960 38,454 ^ Geely Automobile Holdings Ltd. 98,935,000 32,594 China State Construction International Holdings Ltd. 30,859,280 32,015 China Telecom Corp. Ltd. 41,256,000 21,419 China Overseas Land & Investment Ltd. 7,586,000 17,819 China Shenhua Energy Co. Ltd. 3,923,000 14,599 Ping An Insurance Group Co. 1,865,500 14,526 CNOOC Ltd. 5,859,000 11,753 ^,*, 2 Chow Tai Fook Jewellery Group Ltd. 9,523,800 11,000 ^,* Weichai Power Co. Ltd. 3,569,600 10,762 ^,* China ZhengTong Auto Services Holdings Ltd. 15,068,000 7,154 Industrial & Commercial Bank of China 11,995,000 6,839 Shougang Fushan Resources Group Ltd. 13,060,000 3,521 Zhongsheng Group Holdings Ltd. 2,397,500 2,545 Denmark (0.1%) DSV A/S 318,300 6,821 Finland (0.3%) Sampo Oyj 762,651 20,198 France (6.7%) Sanofi 1,638,847 133,710 Total SA 1,349,717 62,190 BNP Paribas SA 1,068,371 39,465 Cap Gemini SA 771,900 28,166 Vinci SA 589,300 24,955 ArcelorMittal 1,251,300 19,921 Technip SA 185,451 19,468 LVMH Moet Hennessy Louis Vuitton SA 111,041 16,704 Valeo SA 383,816 16,444 Schneider Electric SA 238,700 13,459 Christian Dior SA 93,800 12,953 CNP Assurances 1,190,460 12,541 Faurecia 571,481 9,062 Iliad SA 42,460 5,847 Germany (5.7%) SAP AG 1,846,089 117,159 Bayer AG 551,813 41,912 Deutsche Post AG 2,169,590 38,951 Allianz SE 326,100 32,352 Merck KGaA 295,778 29,747 Volkswagen AG Prior Pfd. 117,769 20,041 Bayerische Motoren Werke AG 229,560 17,085 Henkel AG & Co. KGaA Prior Pfd. 202,587 14,544 Siemens AG 168,371 14,268 Adidas AG 166,173 12,463 Software AG 376,710 12,250 Greece (0.1%) OPAP SA 751,123 4,514 Hong Kong (2.1%) Swire Pacific Ltd. Class A 4,803,350 57,478 China Mobile Ltd. ADR 638,500 37,109 Wing Hang Bank Ltd. 1,419,000 12,986 HSBC Holdings plc 1,331,869 11,141 Jardine Matheson Holdings Ltd. 122,800 6,404 ^ Luk Fook Holdings International Ltd. 2,315,000 5,581 Yue Yuen Industrial Holdings Ltd. 610,500 1,843 India (0.4%) ICICI Bank Ltd. ADR 445,849 15,436 ^ Infosys Ltd. ADR 241,058 9,541 Indonesia (0.9%) Telekomunikasi Indonesia Persero Tbk PT ADR 771,800 29,969 Bank Mandiri Persero Tbk PT 27,027,500 23,526 Ireland (0.3%) * Ryanair Holdings plc ADR 647,600 19,078 Israel (0.1%) Teva Pharmaceutical Industries Ltd. ADR 192,950 7,890 Italy (1.8%) Eni SPA 2,756,076 56,831 Intesa Sanpaolo SPA (Registered) 19,921,525 25,182 Atlantia SPA 1,276,792 16,763 * UniCredit SPA 4,018,600 13,616 Japan (12.8%) Softbank Corp. 1,924,400 73,423 Japan Tobacco Inc. 1,625,000 51,049 Omron Corp. 2,079,900 41,416 Tokyo Electron Ltd. 881,700 40,941 Bridgestone Corp. 1,795,900 40,451 Mitsubishi Corp. 2,023,000 40,033 FANUC Corp. 244,600 37,763 Canon Inc. 1,085,400 36,245 Fujikura Ltd. 11,482,000 34,411 Sumitomo Mitsui Financial Group Inc. 1,075,800 33,878 Fujitsu Ltd. 8,585,000 33,679 Dai Nippon Printing Co. Ltd. 4,277,000 32,508 Panasonic Corp. 4,679,800 32,391 Daito Trust Construction Co. Ltd. 304,200 29,234 ^ Ricoh Co. Ltd. 4,271,000 29,200 LIXIL Group Corp. 1,279,200 26,734 Yahoo Japan Corp. 59,705 21,705 Komatsu Ltd. 974,500 21,619 Shin-Etsu Chemical Co. Ltd. 389,600 19,667 Sumitomo Mitsui Trust Holdings Inc. 6,424,650 18,350 Astellas Pharma Inc. 362,500 17,221 Toyota Motor Corp. 443,300 16,950 Sumitomo Corp. 973,900 13,643 THK Co. Ltd. 697,600 12,335 Miraca Holdings Inc. 216,100 9,183 Asahi Glass Co. Ltd. 1,472,000 8,642 Yamato Kogyo Co. Ltd. 281,700 7,942 Nippon Electric Glass Co. Ltd. 1,219,000 6,417 Lintec Corp. 245,400 4,447 Mexico (0.2%) * Genomma Lab Internacional SAB de CV Class B 6,423,000 12,949 Netherlands (3.8%) * ING Groep NV 9,510,248 62,562 Heineken NV 904,013 48,980 Unilever NV 1,277,174 44,341 Akzo Nobel NV 735,300 39,687 PostNL NV 5,506,504 22,392 Randstad Holding NV 521,173 15,788 Norway (0.4%) Petroleum Geo-Services ASA 1,015,804 14,864 Subsea 7 SA 480,301 10,039 Russia (2.6%) Gazprom OAO ADR 6,322,900 58,135 Sberbank of Russia 19,018,852 52,803 Mobile Telesystems OJSC ADR 1,342,747 25,445 Lukoil OAO ADR 208,743 11,736 MMC Norilsk Nickel OJSC ADR 738,715 11,372 Singapore (2.4%) DBS Group Holdings Ltd. 5,216,701 61,544 Singapore Telecommunications Ltd. 18,985,000 54,479 Genting Singapore plc 31,689,000 33,074 South Africa (0.8%) Standard Bank Group Ltd. 1,205,256 16,581 MTN Group Ltd. 917,548 16,496 Mr Price Group Ltd. 1,061,296 15,798 South Korea (4.5%) Samsung Electronics Co. Ltd. 97,243 111,783 Hyundai Mobis 222,226 58,381 SK Telecom Co. Ltd. 165,200 20,993 KT&G Corp. 271,955 20,037 Hana Financial Group Inc. 441,200 13,973 Daewoo International Corp. 441,800 13,971 SK Innovation Co. Ltd. 99,600 13,536 KB Financial Group Inc. 366,390 11,538 Hyundai Home Shopping Network Corp. 112,018 9,341 Hite Jinro Co. Ltd. 207,540 4,391 Spain (1.1%) Banco Bilbao Vizcaya Argentaria SA 5,276,400 34,398 Banco Santander SA 4,668,400 28,267 Mediaset Espana Comunicacion SA 1,313,518 6,545 Sweden (1.8%) Assa Abloy AB Class B 1,143,543 34,573 Sandvik AB 2,348,867 32,569 Swedbank AB Class A 960,800 16,699 SKF AB 669,400 13,806 Oriflame Cosmetics SA 281,896 10,497 Switzerland (5.6%) Novartis AG 1,264,649 74,259 Julius Baer Group Ltd. 1,658,470 59,240 ABB Ltd. 3,348,449 58,218 Roche Holding AG 201,978 35,765 Nestle SA 471,320 28,956 Cie Financiere Richemont SA 507,487 28,714 Credit Suisse Group AG 1,461,600 24,884 GAM Holding AG 1,914,197 21,101 Nobel Biocare Holding AG 944,067 8,694 Adecco SA 147,800 6,479 Taiwan (0.9%) Taiwan Semiconductor Manufacturing Co. Ltd. 14,257,704 38,593 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,376,135 19,224 Lite-On Technology Corp. 257,000 321 Wistron Corp. 101,817 109 Thailand (0.5%) Kasikornbank PCL 5,354,300 29,938 Turkey (0.7%) * Turkcell Iletisim Hizmetleri AS 4,180,900 23,276 KOC Holding AS 4,906,267 19,035 United Kingdom (21.3%) Unilever plc 2,573,995 92,295 GlaxoSmithKline plc 3,914,293 90,068 Vodafone Group plc 25,878,517 74,063 British American Tobacco plc 1,333,879 70,849 Carnival plc 2,010,791 67,447 * Royal Bank of Scotland Group plc 18,772,494 62,923 BP plc 8,434,135 56,003 Barclays plc 20,977,078 54,633 Prudential plc 4,556,075 54,217 TESCO plc 9,597,194 47,785 Smith & Nephew plc 4,288,397 43,892 WPP plc 3,432,632 43,403 Rio Tinto plc 920,859 42,408 HSBC Holdings plc 4,884,788 40,808 Diageo plc 1,454,000 38,865 BAE Systems plc 7,970,300 38,467 Royal Dutch Shell plc Class A Amsterdam Shares 1,106,528 37,689 Rexam plc 4,783,363 32,511 Standard Chartered plc 1,317,374 30,158 Aviva plc 6,585,048 30,155 British Sky Broadcasting Group plc 2,481,945 27,686 Informa plc 4,436,698 25,676 Petrofac Ltd. 1,078,023 25,077 WM Morrison Supermarkets plc 5,774,804 25,073 BG Group plc 1,219,232 24,001 Wolseley plc 585,179 21,047 Ensco plc Class A 374,300 20,336 BHP Billiton plc 679,143 19,803 Tullow Oil plc 963,825 19,400 Inchcape plc 2,895,388 17,038 National Grid plc 1,041,324 10,802 Eurasian Natural Resources Corp. plc 1,639,348 10,046 Carillion plc 2,175,642 8,596 Evraz plc 2,017,074 7,482 Debenhams plc 4,534,500 6,523 * Veripos Inc. 48,030 92 United States (2.2%) Energy (1.0%) * Ultra Petroleum Corp. 1,546,260 36,739 * Weatherford International Ltd. 2,022,900 24,376 Financials (0.9%) * Popular Inc. 2,887,743 43,518 RenaissanceRe Holdings Ltd. 168,600 12,475 Information Technology (0.3%) TE Connectivity Ltd. 477,639 15,767 Marvell Technology Group Ltd. 576,300 6,489 Total United States Total Common Stocks (Cost $5,724,185) Coupon Temporary Cash Investments (8.9%) 1 Money Market Fund (8.5%) 3,4 Vanguard Market Liquidity Fund 0.155% 527,817,255 527,817 Face Market Maturity Amount Value Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 5 Fannie Mae Discount Notes 0.130% 8/15/12 2,100 2,100 5,6 Fannie Mae Discount Notes 0.110% 8/29/12 2,000 2,000 7 Federal Home Loan Bank Discount Notes 0.125% 8/10/12 1,700 1,700 5,8 Freddie Mac Discount Notes 0.145% 9/17/12 10,500 10,498 6 United States Treasury Bill 0.051% 8/16/12 2,000 2,000 8 United States Treasury Note/Bond 1.375% 9/15/12 500 501 8 United States Treasury Note/Bond 4.250% 9/30/12 1,850 1,862 8 United States Treasury Note/Bond 0.375% 10/31/12 1,000 1,000 Total Temporary Cash Investments (Cost $549,479) Total Investments (101.8%) (Cost $6,273,664) Other Assets and Liabilities-Net (-1.8%) 4 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $65,724,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.2% and 4.6%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, the value of this security represented 0.2% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $70,023,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 6 Securities with a value of $2,023,000 have been segregated as collateral for open forward currency contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Securities with a value of $13,861,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. International Value Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2012, based on the inputs used to value them: International Value Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 634,244 5,113,500 — Temporary Cash Investments 527,817 21,661 — Futures Contracts—Assets 1 19,158 — — Forward Currency Contracts—Assets — 1,644 Forward Currency Contracts—Liabilities — (653) Total 1,181,219 5,136,152 — 1 Represents variation margin on the last day of the reporting period. D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund's and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: International Value Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index September 2012 6,350 179,337 2,766 Topix Index September 2012 576 53,529 1,101 S&P ASX 200 Index September 2012 292 32,518 1,075 At July 31, 2012, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Goldman Sachs Bank USA 9/26/12 EUR 214,336 USD 264,150 319 UBS AG 9/18/12 JPY 3,946,068 USD 50,553 106 Goldman Sachs Bank USA 9/25/12 AUD 29,063 USD 30,425 600 UBS AG 9/26/12 USD 855 GBP 1,340 (14) AUD—Australian dollar. EUR—Euro. JPY—Japanese yen. USD—U.S. dollar. E. At July 31, 2012, the cost of investment securities for tax purposes was $6,277,341,000. Net unrealized appreciation of investment securities for tax purposes was $19,881,000, consisting of unrealized gains of $746,333,000 on securities that had risen in value since their purchase and $726,452,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Diversified Equity Fund Schedule of Investments As of July 31, 2012 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (100.0%) Vanguard Growth and Income Fund Investor Shares 8,029,809 235,916 Vanguard Windsor II Fund Investor Shares 6,299,156 177,510 Vanguard US Growth Fund Investor Shares 8,817,910 177,152 Vanguard Windsor Fund Investor Shares 12,681,492 176,907 Vanguard Morgan Growth Fund Investor Shares 9,174,977 176,343 Vanguard Explorer Fund Investor Shares 1,536,137 115,563 Vanguard Mid-Cap Growth Fund 2,877,391 58,440 Vanguard Capital Value Fund 5,808,622 58,202 Total Investments (100.0%) (Cost $1,062,703) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At July 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At July 31, 2012, the cost of investment securities for tax purposes was $1,062,703,000. Net unrealized appreciation of investment securities for tax purposes was $113,330,000, consisting of unrealized gains of $120,280,000 on securities that had risen in value since their purchase and $6,950,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Emerging Markets Select Stock Fund Schedule of Investments As of July 31, 2012 Market Value Shares ($000) Common Stocks (95.5%) 1 Australia (0.9%) * Perseus Mining Ltd. 243,154 578 * CGA Mining Ltd. 120,360 247 Brazil (11.4%) Petroleo Brasileiro SA Prior Pfd. 218,204 2,076 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 186,600 672 Banco do Brasil SA 61,500 650 Vale SA Prior Pfd. 32,820 584 Petroleo Brasileiro SA ADR 27,863 547 EDP - Energias do Brasil SA 80,000 530 Itau Unibanco Holding SA ADR 31,264 494 Totvs SA 26,100 480 Randon Participacoes SA Prior Pfd. 106,375 470 Cia de Saneamento Basico do Estado de Sao Paulo ADR 5,250 443 Banco Santander Brasil SA 57,000 433 All America Latina Logistica SA 87,000 402 * Fibria Celulose SA 47,100 359 Multiplus SA 13,756 333 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 7,785 318 Vale SA Class B ADR 17,595 318 Cia de Bebidas das Americas ADR 6,793 262 Telefonica Brasil SA ADR 10,200 238 BRF - Brasil Foods SA 16,200 231 Banco Santander Brasil SA ADR 29,000 221 Souza Cruz SA 15,400 218 Braskem SA Prior Pfd. 34,300 208 Itau Unibanco Holding SA Prior Pfd. 7,200 114 BR Malls Participacoes SA 7,800 91 Cia Hering 1,400 28 Localiza Rent a Car SA 1,200 19 Lojas Americanas SA Prior Pfd. 2,684 19 Cambodia(0.1%) NagaCorp Ltd. 114,000 61 Canada (1.3%) Methanex Corp. 23,950 658 First Quantum Minerals Ltd. 21,500 390 Sherritt International Corp. 47,600 212 * Continental Gold Ltd. 2,900 20 * Sino-Forest Corp. 1,600 — Chile (0.4%) Sociedad Quimica y Minera de Chile SA ADR 4,210 252 SACI Falabella 17,514 171 China (16.8%) China Mobile Ltd. 125,000 1,459 CNOOC Ltd. 636,000 1,276 China Shenhua Energy Co. Ltd. 311,500 1,159 China Construction Bank Corp. 1,393,850 937 Industrial & Commercial Bank of China 1,185,380 676 Yingde Gases 724,000 619 China Power International Development Ltd. 1,837,600 498 * Huadian Power International Co. 1,549,700 486 Kingboard Laminates Holdings Ltd. 1,214,125 456 China Pacific Insurance Group Co. Ltd. 141,400 445 Tencent Holdings Ltd. 14,900 442 Mindray Medical International Ltd. ADR 14,800 441 Tsingtao Brewery Co. Ltd. 70,000 409 China Unicom Hong Kong Ltd. 263,000 385 China Resources Power Holdings Co. Ltd. 180,000 378 Shanghai Electric Group Co. Ltd. 992,000 371 Lenovo Group Ltd. 518,000 357 China Overseas Land & Investment Ltd. 138,000 324 Huabao International Holdings Ltd. 734,000 324 China BlueChemical Ltd. 482,000 315 ENN Energy Holdings Ltd. 76,000 290 Guangdong Investment Ltd. 388,000 279 Soho China Ltd. 353,000 261 China Oilfield Services Ltd. 168,000 257 * Haier Electronics Group Co. Ltd. 219,000 252 Hopefluent Group Holdings Ltd. 930,031 247 Agile Property Holdings Ltd. 192,000 227 Ping An Insurance Group Co. 28,500 222 * China Taiping Insurance Holdings Co. Ltd. 145,400 204 Evergrande Real Estate Group Ltd. 439,000 203 PetroChina Co. Ltd. 162,000 202 * Melco Crown Entertainment Ltd. ADR 18,900 191 Zhongsheng Group Holdings Ltd. 166,500 177 China Dongxiang Group Co. 2,220,000 174 AMVIG Holdings Ltd. 383,312 173 * Brilliance China Automotive Holdings Ltd. 214,000 172 China Overseas Grand Oceans Group Ltd. 163,000 147 * Greatview Aseptic Packaging Co. Ltd. 296,000 142 Vinda International Holdings Ltd. 70,000 115 Shandong Weigao Group Medical Polymer Co. Ltd. 72,500 80 Daphne International Holdings Ltd. 50,600 50 Intime Department Store Group Co. Ltd. 47,000 44 * China Modern Dairy Holdings Ltd. 116,000 31 * Chaoda Modern Agriculture Holdings Ltd. 404,000 24 Colombia (0.2%) Bancolombia SA ADR 3,300 204 Czech Republic (0.1%) Komercni Banka AS 717 122 Egypt (0.2%) Commercial International Bank Egypt SAE 45,409 204 France (0.6%) CFAO SA 12,400 586 Hong Kong (2.9%) Pacific Basin Shipping Ltd. 1,436,750 635 Texwinca Holdings Ltd. 561,000 528 Sands China Ltd. 145,600 427 Stella International Holdings Ltd. 124,500 310 Wharf Holdings Ltd. 43,000 248 * Galaxy Entertainment Group Ltd. 98,000 234 ASM Pacific Technology Ltd. 16,300 209 AAC Technologies Holdings Inc. 60,000 174 Hungary (0.8%) Magyar Telekom Telecommunications plc 226,750 419 OTP Bank plc 21,250 325 India (5.7%) Reliance Industries Ltd. 55,240 735 ITC Ltd. 132,015 611 HCL Technologies Ltd. 63,775 592 HDFC Bank Ltd. ADR 11,084 376 Bank of India 62,211 332 * Idea Cellular Ltd. 211,910 304 Larsen & Toubro Ltd. 12,100 296 Yes Bank Ltd. 44,433 290 Marico Ltd. 72,410 255 Infosys Ltd. ADR 5,846 231 Bank of Baroda 17,850 210 Tata Motors Ltd. ADR 10,200 206 Punjab National Bank 13,114 170 Indian Bank 34,600 110 Nava Bharat Ventures Ltd. 29,452 103 Corp Bank 13,975 102 * Cairn India Ltd. 16,886 101 Dr Reddy's Laboratories Ltd. ADR 3,340 97 Central Bank Of India 74,650 96 Aban Offshore Ltd. 12,577 86 ING Vysya Bank Ltd. 4,792 33 Gujarat NRE Coke Ltd. 100,913 31 Ceylon Tobacco Co. plc 1,321 7 Indonesia (1.0%) Indofood CBP Sukses Makmur Tbk PT 471,500 327 Bank Rakyat Indonesia Persero Tbk PT 403,500 296 Gudang Garam Tbk PT 34,700 206 Telekomunikasi Indonesia Persero Tbk PT ADR 2,500 97 Kenya (0.1%) Safaricom Ltd. 1,369,800 62 Luxembourg (0.5%) L'Occitane International SA 88,000 229 Ternium SA ADR 10,900 213 Malaysia (2.0%) Axiata Group Bhd. 238,500 446 Genting Malaysia Bhd. 382,800 411 CIMB Group Holdings Bhd. 132,700 332 British American Tobacco Malaysia Bhd. 15,300 291 UMW Holdings Bhd. 72,300 218 AMMB Holdings Bhd. 99,800 204 Mexico (3.7%) America Movil SAB de CV ADR 41,759 1,115 Grupo Financiero Banorte SAB de CV 99,500 533 America Movil SAB de CV 370,900 496 Grupo Comercial Chedraui SA de CV 143,100 375 Wal-Mart de Mexico SAB de CV 126,400 358 * Industrias CH SAB de CV Class B 43,550 219 Grupo Mexico SAB de CV Class B 78,100 219 Fomento Economico Mexicano SAB de CV 17,518 150 Nigeria (0.1%) Zenith Bank plc 646,762 58 Peru (0.4%) Southern Copper Corp. 7,065 228 Cia de Minas Buenaventura SA ADR 5,408 197 Philippines (1.3%) Energy Development Corp. 4,407,200 639 Metropolitan Bank & Trust 80,090 191 Philippine Long Distance Telephone Co. 2,816 184 Robinsons Land Corp. 293,400 137 Ayala Land Inc. 121,500 63 Puregold Price Club Inc. 56,100 36 * Bloomberry Resorts Corp. 108,000 26 Poland (0.8%) * Cyfrowy Polsat SA 112,125 491 Bank Pekao SA 5,366 224 Qatar (0.8%) Industries Qatar QSC 20,180 730 Russia (5.2%) Gazprom OAO ADR (London Shares) 82,188 756 Lukoil Sponsored ADR 12,666 712 Rosneft OAO GDR 105,336 631 Sberbank of Russia ADR 53,377 590 * NOMOS-BANK GDR 34,183 399 Lukoil OAO ADR 6,669 375 Eurasia Drilling Co. Ltd. GDR 11,644 319 Phosagro OAO GDR 25,166 312 Mobile Telesystems OJSC ADR 15,062 285 Magnit OJSC GDR 8,300 268 Sberbank of Russia 87,400 243 Singapore (0.4%) Olam International Ltd. 133,000 196 Noble Group Ltd. 215,000 184 South Africa (5.2%) Sasol Ltd. 30,005 1,245 Imperial Holdings Ltd. 28,576 652 Standard Bank Group Ltd. 40,769 561 MTN Group Ltd. 30,836 554 Discovery Holdings Ltd. 65,707 429 Naspers Ltd. 5,537 300 African Bank Investments Ltd. 60,186 265 Sanlam Ltd. 57,657 248 Aveng Ltd. 50,750 220 FirstRand Ltd. 65,108 217 Anglo American plc (Ordinary Shares) 6,300 187 Massmart Holdings Ltd. 2,715 57 South Korea (13.7%) Samsung Electronics Co. Ltd. 3,601 4,139 Hana Financial Group Inc. 49,780 1,577 SK Telecom Co. Ltd. 6,125 778 Shinhan Financial Group Co. Ltd. 20,754 658 Hyundai Mipo Dockyard 5,950 616 Industrial Bank of Korea 49,490 533 Hyundai Motor Co. 2,303 478 Grand Korea Leisure Co. Ltd. 22,320 476 LG Electronics Inc. 8,350 457 GS Holdings 8,640 434 Hyundai Mobis 1,458 383 NHN Corp. 1,430 347 LG Chem Ltd. 1,220 335 E-Mart Co. Ltd. 1,306 303 SK Telecom Co. Ltd. ADR 18,300 254 Dongbu Insurance Co. Ltd. 6,120 226 POSCO ADR 2,664 212 Kolon Industries Inc. 3,600 211 KB Financial Group Inc. 4,240 134 Shinhan Financial Group Co. Ltd. ADR 2,090 133 Woongjin Coway Co. Ltd. 3,380 105 * LG Life Sciences Ltd. 3,280 103 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 2,890 63 Switzerland (0.4%) * Dufry AG 2,805 342 Taiwan (8.0%) Taiwan Semiconductor Manufacturing Co. Ltd. 506,000 1,370 * Hon Hai Precision Industry Co. Ltd. 440,200 1,226 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 77,058 1,076 Compal Electronics Inc. 702,000 654 Delta Electronics Inc. 180,000 604 Advanced Semiconductor Engineering Inc. 531,924 409 * Taishin Financial Holding Co. Ltd. 579,510 233 Foxconn Technology Co. Ltd. 65,800 231 Yuanta Financial Holding Co. Ltd. 484,842 224 Advantech Co. Ltd. 60,200 213 * Hiwin Technologies Corp. 23,000 210 United Microelectronics Corp. ADR 92,321 200 Chroma ATE Inc. 76,560 169 Far Eastern New Century Corp. 147,000 164 Airtac International Group 31,000 155 Wistron Corp. 144,162 154 Chunghwa Telecom Co. Ltd. 48,000 143 Synnex Technology International Corp. 52,000 113 Thailand (3.0%) Bangkok Bank PCL 99,000 613 Krung Thai Bank PCL 999,500 518 Siam Commercial Bank PCL 71,600 363 PTT Global Chemical PCL (Foreign) 194,051 363 Bangkok Bank PCL 43,500 286 Bank of Ayudhya PCL 246,700 260 Siam Cement PCL NVDR 16,600 172 PTT Global Chemical PCL 70,500 133 Advanced Info Service PCL 11,300 71 Central Pattana PCL 15,100 23 Bank of Ayudhya PCL 13,900 14 Turkey (2.8%) * Asya Katilim Bankasi AS 504,467 542 Tupras Turkiye Petrol Rafinerileri AS 22,668 498 Turkiye Vakiflar Bankasi Tao 217,100 453 Turkiye Garanti Bankasi AS 104,040 404 Ford Otomotiv Sanayi AS 39,175 376 Akbank TAS 61,775 232 * Turkcell Iletisim Hizmetleri AS 25,794 144 United Arab Emirates (0.6%) DP World Ltd. 52,528 541 United Kingdom (1.1%) AZ Electronic Materials SA 130,461 576 * Ophir Energy plc 26,259 239 * Polyus Gold International Ltd. 73,400 235 United States (3.0%) Exchange-Traded Fund (2.5%) 2 Vanguard MSCI Emerging Markets ETF 58,395 2,337 Information Technology (0.5%) * Genpact Ltd. 25,700 448 MercadoLibre Inc. 1,325 88 Total United States Total Common Stocks (Cost $94,895) Coupon Temporary Cash Investments (3.4%) 1 Money Market Fund (3.1%) 3 Vanguard Market Liquidity Fund 0.155% 2,913,928 2,914 Face Market Maturity Amount Value Date ($000) ($000) U.S. Government and Agency Obligations (0.3%) 4,5 Fannie Mae Discount Notes 0.155% 9/26/12 300 300 Total Temporary Cash Investments (Cost $3,214) Total Investments (98.9%) (Cost $98,109) Other Assets and Liabilities-Net (1.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.0% and 1.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 5 Securities with a value of $300,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. NVDR—Non-Voting Depository Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Emerging Markets Select Stock Fund B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 23,695 66,552 — Temporary Cash Investments 2,914 300 — Futures Contracts—Liabilities 1 (3) — — Total 26,606 66,852 — 1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Emerging Markets Select Stock Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) MSCI Emerging Markets Index September 2012 30 1,418 54 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At July 31, 2012, the cost of investment securities for tax purposes was $98,118,000. Net unrealized depreciation of investment securities for tax purposes was $4,657,000, consisting of unrealized gains of $4,748,000 on securities that had risen in value since their purchase and $9,405,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD TRUSTEES' EQUITY FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD TRUSTEES' EQUITY FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 21, 2012 VANGUARD TRUSTEES' EQUITY FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 21, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
